Citation Nr: 9915810	
Decision Date: 06/08/99    Archive Date: 06/21/99

DOCKET NO.  95-33 946	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a right thumb 
disability.

2.  Entitlement to service connection for residuals of a left 
leg injury.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. Mainelli, Associate Counsel


INTRODUCTION

The appellant had active service from October 1973 to January 
1977.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 1995 rating decision, in which the 
Montgomery, Alabama, Regional Office (RO) of the Department 
of Veterans Affairs (VA) denied the appellant's claims for 
service connection for right thumb and left leg injuries.  
The Board remanded this case in April 1997, and following an 
unsuccessful attempt to schedule the appellant for VA 
orthopedic examination, the case has been returned for 
further appellate review.

FINDINGS OF FACT

1.  The appellant's scar on the right thumb was the result of 
in- service laceration of the thumb.

2.  There is no competent medical evidence that the appellant 
currently manifests any additional disability (apart from the 
thumb scar) stemming from the laceration of the right thumb 
during service.

3.  There is no competent medical evidence that the appellant 
currently manifests any residual disability stemming from 
injuries to the left leg during service. 



CONCLUSIONS OF LAW

1.  A scar on the right thumb was incurred during service.  
38 U.S.C.A. § 1110, 1131 and 5107 (West 1991).

2.  The claim for service connection for residuals stemming 
from laceration of the extensor tendons of the right thumb 
(apart from the scar) is not well grounded, and there is no 
further statutory duty to assist the appellant in developing 
facts pertinent to this claim.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.655(b) (1998).

3.  The claim for service connection for residuals of a left 
leg injury is not well grounded, and there is no further 
statutory duty to assist the appellant in developing facts 
pertinent to this claim.  38 U.S.C.A. § 5107(a) (West 1991); 
38 C.F.R. § 3.655(b) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Summary

The appellant contends, in essence, that he has residual 
disability stemming from an in- service injury to the right 
thumb.  In December 1996, he appeared before the undersigned 
and testified to "cutting" the tendons of his fingers and 
thumb during a knife fight which occurred during service.  He 
stated that, initially, this injury was treated by "sewing" 
his tendons back together followed by physical therapy.  
However, he stated that his thumbs and fingers began to 
"draw" towards the palm of his hand and, as a result, he 
underwent a second operation which "clipped" a tendon in 
the right thumb.  He currently complained of arthritic- like 
pain, weakness and a tendency for the right hand fingers and 
thumb to "draw" towards the palm of his hand.  He 
attributed this symptomatology to his in- service injury.  He 
denied any post- service treatment for this condition, but he 
admitted to an intercurrent, work- related injury to the 
right hand in the 1980's.

Additionally, the appellant contends that he has residual 
disability stemming from an in- service injury to the left 
leg.  In this respect, he testified to injury of the muscles 
and nerves of the lower left leg caused by an in- service 
accident with "concertina wire."  The injury occurred at 
the inner thigh of the left leg and 3 inches above the knee, 
and was treated by sewing up the wound and walking with 
assistance of a cane for 6 to 7 weeks.  He attributed his 
current complaints of pain, burning, and swelling of the left 
leg, as well as left knee locking and giving way, to his in- 
service injury.  He further stated that he had received post- 
service treatment for this disability at the VA Medical 
Center in Birmingham, Alabama.

Service connection basically means that the evidence 
establishes that a particular injury or disease resulting in 
disability was incurred coincident with service, or if 
preexisting service, was aggravated therein.  38 C.F.R. 
§ 3.303(a) (1998).  In making a claim for service connection, 
the appellant has the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).  That is, "a plausible claim, one 
which is meritorious on its own or capable of 
substantiation."  Murphy v. Derwinski, 1 Vet.App. 78, 81 
(1990).

A well grounded claim for service connection requires 
evidence of 1) a current disability as provided by a medical 
diagnosis; 2) evidence of incurrence or aggravation of a 
disease or injury in service as provided by either lay or 
medical evidence, as the situation dictates; and 3) a nexus, 
or link, between the in- service disease or injury and the 
current disability as provided by competent medical evidence.  
See Caluza v. Brown, 7 Vet.App. 498 (1995); see also 
38 C.F.R. § 3.303 (1998); Layno v. Brown, 6 Vet.App. 465 
(1994); Espiritu v. Derwinski, 2 Vet.App. 492 (1992).  Or, in 
other words, where the claim involves issues of medical fact, 
such as medical causation or diagnosis, competent medical 
evidence is required.  Grottveitt v. Brown, 5 Vet.App. 91 
(1993).

Service medical records do show that, in October 1976, the 
appellant was treated for a right thumb laceration which 
resulted in complaint of an inability to extend the tip of 
his thumb.  He underwent repair of the extensor tendons, and 
a drawing of the location of the scar is included in the 
service medical records.  His course in the military hospital 
was described as "benign," and he voiced no further 
complaint with regard to the right thumb.  His separation 
examination, dated in October 1976, was negative for any 
residual disability involving the right thumb.

Service medical records also show that the appellant injured 
his left lower leg in a motor cycle accident in June 1975.  
His injury was manifested by point tenderness, pain, swelling 
and discoloration of the left leg and ankle, but x- ray 
examination revealed no abnormalities.  He was treated with 
hot compress, pain medication and a temporary profile.  In 
July 1975, his injury was assessed as a "contusion."  In 
May 1976, he had a small laceration on his left leg above the 
ankle sutured.  Upon separation, he complained of a "'trick' 
or locked knee."  Physical examination revealed a prominent 
left tibial tuberosity on the left leg, and he was diagnosed 
with "questionable" or "probable" Osgood Schlatters 
disease.

VA outpatient and inpatient treatment records, dated from 
October 1984 to September 1996, are negative for complaint, 
treatment, manifestation or diagnosis of disability involving 
the right thumb or left leg.  However, a September 1986 
discharge summary does note a well- healed surgical scar of 
the right thumb, and a well- healed surgical scar of the left 
knee.

As stated above, the Board's remanded this case in April 1997 
in order to afford the appellant the opportunity for VA 
examination in order to identify any and all residuals 
stemming from the injuries to his right thumb and left leg 
which were sustained during service.  The RO scheduled him 
for an examination, but he failed to report.  Incidentally, 
the Board notes that he previously sought service connection 
for these disabilities in 1984 and 1986, but these claims 
were considered abandoned following his failure to report for 
VA examinations.

When entitlement to a benefit in an original compensation 
claim cannot be established without VA examination and a 
claimant, without good cause, fails to show, then the claim 
shall be rated based on the evidence of record.  38 C.F.R. 
§ 3.655 (1998).  The appellant has failed to show good cause 
for missing his VA examination, and such failure limits 
review of his service connection claim to the evidence of 
record.

II.  Service connection for right thumb disability

Review of the record shows that the appellant underwent 
surgical repair of the right thumb extensor tendons during 
service.  This resulted in a surgical scar on the dorsal 
surface of the thumb.  The post- service medical evidence 
also shows the existence of a surgical scar of the right 
thumb.  With application of the benefit of the doubt rule, 
the Board finds that the aforementioned surgical scar is the 
result of the in- service laceration.  Accordingly, service 
connection for scar of the right thumb is granted.

However, there is no medical evidence of any other disability 
of the right thumb other than the scar.  While service 
medical records show that the appellant underwent surgical 
repair of the right thumb extensor tendons, apart from the 
surgical scar, no residual disability was shown medically 
either during or subsequent to service.  He asserts that he 
currently suffers from right thumb disability, but his 
statements are not sufficient evidence because he does not 
have the medical training or expertise to make a diagnosis.  
Grottveit, 5 Vet.App. at 93.  As such, the Board is unable to 
conclude that, post- service, he suffers from residuals of 
this injury, other than the thumb scar.  The claim, 
accordingly, is not well grounded and must be denied.  
Brammer v. Derwinski, 3 Vet.App. 223 (1992) (proof of a 
present disability required for a valid claim).

Accordingly, the Board must deny the appellant's claim of 
service connection for residual disability stemming from 
laceration of the extensor tendons of the right thumb.  See 
Edenfield v. Brown, 8 Vet.App. 384 (1996) (en banc) 
(disallowance of a claim as not well grounded amounts to a 
disallowance of the claim on the merits based on 
insufficiency of evidence).

II.  Service connection for residuals of a left leg injury

Service medical records do show treatment for contusion of 
the left leg and ankle in June 1975, and small laceration of 
the left leg above the ankle in May 1976.  Separation 
examination in October 1976 did reveal left tibial tuberosity 
of the left leg due to "questionable" or "probable" Osgood 
Schlatters disease.  However, apart from a surgical scar of 
the left knee, there is no medical evidence of left leg 
disability post- service.  With respect to the left knee 
scar, there is no medical opinion linking this scar to in- 
service disease or injury. 

As such, the Board is unable to conclude that the surgical 
scar of the left knee is the result of in- service disease or 
injury.  Further, in view of the fact that there is no post- 
service medical evidence of any other disability of the left 
leg, the Board finds that the contusion, laceration to the 
leg during service were acute and transitory and resolved 
without residuals.  The appellant's assertion of a current 
left leg disability is insufficient evidence to well ground 
his claim for service connection.  Grottveit, 5 Vet.App. at 
93.  Accordingly, the claim for service connection for 
residuals of a left leg injury is not well grounded and must 
be denied.  Brammer, 3 Vet.App. 223 (1992).

Although VA does not have a statutory duty to assist a 
claimant in developing facts pertinent to his claims where 
those claims are not well grounded, VA may be obligated under 
38 U.S.C.A. § 5103(a) to advise a claimant of evidence needed 
to complete his or her application.  Here, the appellant has 
limited the availability of the evidence of record due to his 
failure, without good cause shown, to report to VA 
examination.  Furthermore, his VA medical records have been 
obtained, and he has failed to submit any additional evidence 
in support of his claim.  For these reasons, the Board is of 
the opinion that VA has no further duty under 38 U.S.C.A. 
§ 5103(a).  See Epps v. Brown, 9 Vet. App. 341, 344 (1996); 
see also Wood v. Derwinski, 1 Vet.App. 190 (1991) (VA 
"duty" is just what it states, a duty to assist, not a duty 
to prove a claim).



ORDER

Service connection for scar of the right thumb is granted.

Service connection for other disability of the right thumb 
(apart from the surgical scar) is denied.

Service connection for residuals of a left leg injury is 
denied.




		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals



 

